Salas Soler, Juez Ponente
TEXTO COMPLETO DE LA SENTENCIA
Manuel A. Ortiz Tejada y otros apelan de la sentencia parcial emitida por el Tribunal de Primera Instancia, Sala Superior de Bayamón (Juez Benigno Dapena Yordán) del 21 de febrero de 1995, mediante la cual se desestimó la reclamación en contra del Estado Libre Asociado en una acción por embargo ilegal.
La parte apelante arguye que erró el Tribunal en su sentencia parcial al determinar que el alguacil que realizó el embargo seguía órdenes del Tribunal y no era responsable de los actos que ejecutó en virtud de esa orden.
Hemos examinado la apelación a la cual se le unió un extenso apéndice. De acuerdo a la Regla 16 del Reglamento del Tribunal de Circuito de Apelaciones del 3 de febrero de 1995, dentro de los treinta (30) días siguientes a la presentación del recurso la parte apelada deberá someter su escrito. El apelante deberá perfeccionar el recurso sometiendo la exposición narrativa de la prueba o la transcripción de la evidencia. En el caso de epígrafe, dichos trámites no han sido concluidos. Debido al resultado que hemos llegado, no hace falta la Exposición Narrativa de la Prueba. Tomamos como cierta la relación de hechos del apelante y estando en condiciones de resolver así lo hacemos. Examinados los planteamientos del apelante, los documentos en apéndice y el derecho aplicable, procede que se confirme la sentencia apelada.
El señor Norman E. Lewis Denoe instó demanda en cobro de dinero contra el señor Luis Ortiz y esposa en el año 1991, para asegurar la sentencia que pudiera recaer en su día el Tribunal de Instancia ordenó el embargo preventivo de la propiedad comercial que éste tenía. (Caso DCD-91-1643 del Tribunal de Primera Instancia, Sala Superior de Bayamón). En el Señalamiento de Bienes se pide embargar "tanques, botelleros, cajas registradoras, neveras o cualquier otra mercancía de colmado y frigorífico que se encuentre en la Calle Comerío Núm. 280 y/o 284 en Bayamón".
El alguacil, Ezequiel Romero acudió con el Mandamiento de Embargo, el Señalamiento de Bienes y la Orden expedida por el juez al local ubicado en el Núm. 280 de la Calle Comerío de Bayamón donde estaba el "Super-colmado Ortiz". El señor Manuel Ortiz Tejera (el apelante), le informó a preguntas del alguacil que ese local no pertenecía a Luis Ortiz, procediendo a mostrarle los documentos de la compraventa que había hecho del local al señor Luis Ortiz en el año 1986. Además, se personó al lugar el abogado del apelante quien habló *574con el alguacil y le mostró facturas, patentes municipales y otros documentos como prueba de que el local no pertenecía a la persona contra la cual se había dictado la orden de embargo.
El Alguacil Romero hizo caso omiso a las alegaciones de Ortiz Tejera de que era el dueño del negocio y procedió a realizar el embargo. El embargo comenzó el 17 de junio de 1991 a la 1:00 p.m. y finalizó el 20 de junio de 1991, procediendo el alguacil a realizar un inventario de los bienes embargados y el depositario se hizo cargo de los mismos.
Manuel Ortiz Tejera tuvo que cerrar su local al no tener mercancía que vender. Su colmado estuvo cerrado por tres (3) meses. Este reabrió cuando le devolvieron los bienes que no se habían dañado con el embargo. Ante estos hechos el apelante instó acción civil sobre daños y perjuicios contra Norman Lewis Denoe, la Administración de Tribunales y el Estado Libre Asociado de Puerto Rico.
El 21 de febrero de 1995 se dictó sentencia parcial en la que se desestima la acción contra el Estado Libre Asociado al estimar que el alguacil se había limitado a cumplir con la orden del Tribunal, también se desestimó la acción contra la Administración de Tribunales por carecer ésta de personalidad jurídica.
La Regla 56 de Procedimiento Civil, 32 L.P.R.A., Ap. III autoriza al tribunal a tomar medidas adecuadas para asegurar el cumplimiento de la sentencia que se dicta. Entre estas medidas se encuentra el embargo, la cual está predicada en la preservación de la capacidad económica del deudor permitiendo al acreedor vindicar su derecho. Fresh-O-Bakery Co. v. Molinos de Puerto Rico, 103 D.P.R. 509 (1975).
Es el alguacil el funcionario judicial con facultad para realizar todas las diligencias de los actos judiciales del Tribunal, entre las que se encuentra el realizar embargos. 4 L.P.R.A. see. 367; 4 L.P.R.A. see. 399; Baudilila Rodríguez v. El Registrador de la Propiedad, 42 D.P.R. 104 (1931).
Como funcionario del tribunal está obligado a cumplir estrictamente con las órdenes que se emiten, "independientemente de cualquier defecto en las actuaciones que originaron aquéllas". 4 L.P.R.A. see. 404. Fernández v. Marshall del Distrito de San Juan, 20 D.P.R. 65 (1914).
En cuanto a la responsabilidad de alguaciles al ejecutar las órdenes del tribunal, el Tribunal Supremo resolvió que un alguacil que actúa de acuerdo con la orden expedida por una corte con jurisdicción, no tiene responsabilidad por razón de los actos que ejecute en cumplimiento de esa orden. Fernández v. El Marshal de Distrito de San Juan, supra; Sucesores de L. Villamil & Co. v. Solá, 22 D.P.R. 531 (1915); Mercado Riera v. Registrador, 95 D.P.R. 86 (1967).
El apelante no hace ninguna alegación que nos convenza de que el alguacil se apartara de la orden de ejecución expedida o cometiera ilegalidad al darle cumplimiento, al contrario el alguacil Romero procedió a cumplir con la orden emitida. De su faz dicha orden no tenía visos de ilegalidad, la misma fue ordenada por voz del Juez Juan Ortiz Tórrales y emitido el Mandamiento de Embargo de Bienes por el Secretario. Ante estos documentos el alguacil procedió a dar fiel cumplimiento a la orden.
Las únicas gestiones efectuadas por el apelante para evitar que se llevara a cabo el embargo fue presentar varios documentos al alguacil indicativos de que él era el verdadero dueño del establecimiento. Los alguaciles no tienen facultad de examinar y apreciar la prueba que le den las partes, ni de adoptar medidas con el resultado de dicha apreciación. "Por regla general los poderes y deberes de dicho funcionario son de naturaleza ministerial". Sánchez v. *575Zequeira, 23 D.P.R. 50, 57 (1915).
Al alguacil no le incumbía investigar, ni poner reparos al cumplimiento de una orden judicial. Tanto es así, que la Regla 14 de Conducta y Eficiencia que rigen a los alguaciles dispone:
"El alguacil no debe ejecutar ordenes que no sean las de sus superiores ni tampoco atender indicaciones de persona alguna que no esté vinculada a la administración de la justicia de Puerto Rico". 4 L.P.R.A. Ap. VI.
De relevancia a la controversia jurídica que plantea el recurso es que la gestión del apelante para evitar el embargo se limitó a llevar ante el alguacil documentos, facturas y el testimonio de varias personas —entre ellas un abogado— sin instar en ningún momento algún tipo de acción judicial para paralizar el embargo. El embargo se extendió por cuatro días y en ningún momento el apelante hizo gestión alguna para hacer llegar sus reclamos a la persona con potestad para entender en el asunto, el juez. No es el alguacil la persona responsable de abogar por los reclamos de las partes.
El apelante no solicitó levantamiento de embargo u otra medida del Tribunal, no fue hasta el 24 de junio de 1991 que solicitó entrar como interventor del caso de epígrafe.
El funcionario que actúe conforme a una orden expedida que aparenta ser correcta, no tiene responsabilidad por los actos que cometa al cumplir dicha orden. Fernández v. Marshal del Distrito de San Juan, supra.
Por los fundamentos expuestos, se confirma la sentencia recurrida y se desestima el recurso de apelación instado.
El juez Giménez Muñoz disiente por escrito.
Lo acordó y manda el Tribunal y lo certifica la Secretaria General.
María de la C. González Cruz
Secretaria General